IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           : No. 2740 Disciplinary Docket No. 3
                                           :
JASON EDWARD RHEINSTEIN                    : No. 110 DB 2020
                                           :
                                           : (In the Court of Appeals of Maryland,
                                           : Misc. Docket AG No. 77, September Term,
                                           : 2015)
                                           :
                                           : Attorney Registration No. 205996
                                           :
                                           : (Out of State)



                                        ORDER

PER CURIAM
       AND NOW, this 9th day of December, 2020, the Application for Leave to File

Verified Supplement is granted. Upon consideration of the responses to a Notice and

Order directing Jason Edward Rheinstein to provide reasons against the imposition of a

disbarment reciprocal to that imposed by the Court of Appeals of Maryland, Jason Edward

Rheinstein is disbarred from the practice of law in this Commonwealth. Respondent shall

comply with all the provisions of Pa.R.D.E. 217.